

EXHIBIT 10.08

LEASE AND ACCESS AGREEMENT
(Corpus Christi East Terminal)
THIS LEASE AND ACCESS AGREEMENT (this “Lease”) is made and entered into to be
effective as of the 1st day of October, 2015 (the “Effective Date”), between
Valero Refining-Texas, L.P., a Texas limited partnership (herein called
“Lessor”), and Valero Partners Corpus East, LLC, a Delaware limited liability
company (herein called “Lessee”).
W I T N E S S E T H:
WHEREAS, on the Effective Date, Lessee has acquired from Lessor the Tank Farm
Assets (as defined below) located on the Refinery Site (as defined below) in
Corpus Christi, Texas;
WHEREAS, Lessor has agreed to lease to Lessee and Lessee has agreed to lease
from Lessor the land on which the Tank Farm Assets are located, on the terms and
conditions set forth in this Lease;
WHEREAS, Lessor owns and operates certain facilities and other improvements at
the Refinery Site that are necessary or desirable for Lessee to utilize in
Lessee’s operations of the Tank Farm Assets but that may also be utilized by
Lessor and that Lessor has agreed to provide Lessee with access to in accordance
with this Lease; and
NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lessor and Lessee covenant and
agree as follows:
ARTICLE 1
DEMISE AND PREMISES
1.1    Certain Defined Terms. Unless the context otherwise requires, the
following terms shall have the respective meanings set forth in this
Section 1.1:
“Affiliate” means any entity that directly or indirectly Controls, is Controlled
by, or is under common Control with the referenced entity, including, without
limitation, the referenced entity’s parents and their general partners; provided
that, for purposes of this Agreement, Valero and its subsidiaries (other than
the General Partner and the Partnership and its subsidiaries), including the
Lessor, on the one hand, and the General Partner and the Partnership and its
subsidiaries, including the Lessee, on the other hand, shall not be considered
Affiliates of each other.
“Applicable Law” means all applicable constitutions, laws (including common
law), treaties, statutes, orders, decrees, rules, injunctions, licenses,
permits, approvals, agreements, regulations, codes, ordinances issued by any
Governmental Authority, including applicable judicial or administrative orders,
consents, decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental



1

--------------------------------------------------------------------------------




Authority having jurisdiction over the matter in question and binding on a given
Person, whether in effect as of the date hereof or thereafter and, in each case,
as amended.
“Business Day” means any Day except for Saturday, Sunday or an official holiday
in the State of Texas.
“Charge Pump” means the last pump prior to pumped inputs entering a refining
unit.
“Commencement Date” has the meaning set forth in Section 3.1.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Day” means the period of time commencing at 12:00 a.m. on one calendar day and
running until, but not including, 12:00 a.m. on the next calendar day, according
to local time where the Premises are located.
“Demarcation Point” is defined in the definition of “Facility Pipelines”.
“Environmental Cleanup” has the meaning set forth in Section 10.4.
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including
the federal Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. §§9601 et seq., the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. §§6901 et seq., the Clean Air Act,
as amended, 42 U.S.C. §§7401 et seq., the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §§1251 et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Oil Pollution Act of 1990,
33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of 1974, as amended,
42 U.S.C. §§300f et seq., the Hazardous Materials Transportation Act of 1994, as
amended, 49 U.S.C. §§ 5101 et seq., and other environmental conservation and
protection laws and the Occupational Safety and Health Act of 1970,
29 U.S.C. §§ 651 et seq, and the regulations promulgated pursuant thereto, and
any state or local counterparts, each as amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.
“Facility Pipelines” means all crude oil, intermediates and refined product
pipelines to the extent they are (i) located wholly on, below, above and/or
within the Premises and connect into the Tanks or (ii) located partially on and
partially off the Premises and used in connection with the operation of the
Tanks, provided that the Parties shall demarcate the point at which any such
pipeline



2

--------------------------------------------------------------------------------




located partially on and partially off the Premises connects to any Refinery
Pipeline (as determined, the “Demarcation Point”) and that portion extending
from the boundary of the Premises to the Demarcation Point shall be considered
Facility Pipeline. The Facility Pipelines do not include the Refinery
Facilities.
“General Partner” means Valero Energy Partners GP LLC, a Delaware limited
liability company.
“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.
“Hazardous Substance” means (i) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings and (ii) petroleum, oil, gasoline, natural
gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other refined
petroleum hydrocarbons.
“Improvements” and “Material Improvements” have the meanings set forth in
Section 7.1.
“Interest Rate” means an annual rate (based on a 360-day year) equal to the
lesser of (i) two percent (2%) over the prime rate as published under “Money
Rates” in the Wall Street Journal in effect at the close of the Business Day on
which payment was due and (ii) the maximum rate permitted by Applicable Law.
“Lessee Indemnified Party(ies)” means Lessee and all other members of the
Partnership Group and their respective officers, directors, shareholders,
unitholders, members, managers, employees, agents, representatives, successors
and assigns.
“Lessee Responsible Parties” has the meaning set forth in Section 10.1.
“Lessor Indemnified Party(ies)” means Lessor and its ultimate parent company and
their Affiliates (other than members of the Partnership Group) and their
respective officers, directors, shareholders, unitholders, members, managers,
employees, agents, representatives, successors and assigns.
“Lessor Services” has the meaning set forth in Section 5.1.
“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable



3

--------------------------------------------------------------------------------




attorney’s and expert’s fees) of any and every kind or character, known or
unknown, fixed or contingent.
“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
dated July 1, 2014, among Valero Energy Corporation, a Delaware corporation,
Valero Marketing and Supply Company, a Delaware corporation, Valero Terminaling
and Distribution Company, a Delaware corporation, The Premcor Refining Group
Inc., a Delaware corporation, The Premcor Pipeline Co., a Delaware corporation,
Valero Energy Partners LP, a Delaware limited partnership, Valero Energy
Partners GP LLC, a Delaware limited liability company, Valero Partners Operating
Co. LLC, a Delaware limited liability company, Valero Partners EP, LLC, a
Delaware limited liability company, Valero Partners Lucas, LLC, a Delaware
limited liability company, Valero Partners Memphis, LLC, a Delaware limited
liability company, Valero Partners North Texas, LLC, a Delaware limited
liability company, Valero Partners South Texas, LLC, a Delaware limited
liability company, Valero Partners Wynnewood, LLC, a Delaware limited liability
company, Valero Partners Louisiana, LLC, a Delaware limited liability company,
and Valero Partners Houston, LLC, a Delaware limited liability company, as the
same has been amended by that certain Amendment and Restatement of Schedules to
Amended and Restated Omnibus Agreement dated as of the Effective Date, and as
the same may be further amended and supplemented from time to time.
“Partnership” means Valero Energy Partners LP.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.
“Partnership Change in Control” means Valero ceases to Control the general
partner of the Partnership.
“Partnership Group” has the meaning ascribed to such term in the Partnership
Agreement.
“Permitted Exceptions” has the meaning set forth in Section 2.2.
“Permitted Transferee” has the meaning set forth in Section 17.3.
“Permitted Use” has the meaning set forth in Section 6.1.
“Permits” means all permits, licenses, franchises, authorities, consents, and
approvals, as necessary under applicable Environmental Laws for operating the
Tank Farm Assets and/or the Premises.
“Person” means any individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).
“Premises” means those tracts or parcels of land located in Corpus Christi,
Texas on which the Tank Farm Assets are situated as depicted by the
cross-hatched areas identified on Exhibit C attached hereto and made a part
hereof for all purposes. The Premises is shown on Exhibit C as



4

--------------------------------------------------------------------------------




three (3) separate depictions with each including a cross reference to the
Refinery Site parcel or tract upon which the Premises is located. For avoidance
of doubt, the Premises is intended to include all of the land underlying the
Tanks and those portions adjacent to the Tanks that are necessary for the use
and operation of the Tank Farm Assets and the Improvements, including where
applicable, the dike walls or other containment areas surrounding the Tanks. The
Premises do not include the Refinery Facilities and any roads, drives or other
ingress and egress areas located within the boundaries of the Premises (it being
understood that Lessee shall have a non-exclusive right to use such roads,
drives or other ingress and egress areas pursuant to Section 2.2 hereof).
“Refinery” means the crude oil refinery and related facilities (commonly known
as the “Valero Corpus Christi East Refinery”) owned and operated by Lessor in
Corpus Christi, Texas at the Refinery Site.
“Refinery Facilities” means those assets and facilities of Lessor or third
parties that may be located on the Premises but are used in connection with the
operation of the Refinery (as opposed to the delivery, storage and redelivery of
crude oil, feedstocks and products to the Tanks) or are necessary in order for
Lessor to provide the Lessor Services, including without limitation any
(i) water lines water tanks and fire water systems; (ii) waste water facilities;
(iii) control or maintenance buildings; (iv) Charge Pumps; (v) pressurized tanks
(bullets and spheres); (vi) Refinery Pipelines; (vii) pipe racks that are not
wholly located within the Premises; (viii) tanks not in hydrocarbon service; and
(ix) electrical and IT/controls infrastructure.
“Refinery Pipelines” means (i) any crude oil, intermediates or refined products
pipeline or portion thereof that runs between a Demarcation Point and a point
off the Premises for the purpose of delivering crude oil, intermediates and
products into the Tanks or receiving crude oil, intermediates and products from
the Tanks and (ii) any crude oil, intermediates or refined products pipeline, or
portion thereof, that runs between a Demarcation Point and a point off the
Premises for the purpose of delivering crude oil, intermediates and refined
products to the Refinery process units or receiving crude oil, intermediates and
refined products from the Refinery process units.
“Refinery Site” means those tracts or parcels of land located in Corpus Christi,
Texas where the Premises are located as more particularly described on Exhibit B
attached hereto and made a part hereof for all purposes, or which may be
acquired by Lessor after the date hereof for which access thereto is necessary
for the use and operation of the Tank Farm Assets or the Improvements, together
with any other tracts or parcels of land adjacent thereto and any common areas,
parking areas and driveways for vehicular and pedestrian ingress/egress related
thereto to the extent owned or controlled by Lessor and, for which access is
necessary for the use and operation of the Tank Farm Assets or the Improvements.
“Refinery Site-Wide Permits” means those Permits under which Lessor, immediately
prior to the Commencement Date, operated the Refinery and the Tank Farm Assets.
“Release” means any spilling, leaking, seeping, pumping, pouring, emitting,
emptying, injecting, discharging, escaping, leaching, dumping, disposing or
releasing of any Hazardous Substances into the environment (including the air,
soil, surface water, or groundwater) of any kind whatsoever, but not any offsite
disposal or treatment in accordance with Environmental Law.



5

--------------------------------------------------------------------------------




“Rent” has the meaning set forth in Section 4.1.
“Shared Access Facilities” has the meaning set forth in Section 2.2.
“Tanks” means the crude oil, refined products and intermediates storage tanks
identified on Exhibit A attached hereto and incorporated herein for all
purposes. For further identification the Tanks have been cross-hatched on the
depiction of the Premises set forth on Exhibit C.
“Tank Farm Assets” means the Tanks, together with (i) tank valves, tank gauges,
booster pumps, transfer pumps, meters, recorders, fittings, pressure and
temperature equipment, cathodic protection equipment, leak detection equipment,
improvements and other equipment, all of which are located on the Premises and
used in connection with the operation of the Tanks and (ii) the Facility
Pipelines.
“Tax Reimbursement” has the meaning set forth in Section 9.2.
“Taxes” means all federal, state and local real and personal property ad valorem
taxes, assessments, and other governmental charges, general and special,
ordinary and extraordinary, including but not limited to assessments for public
improvements or benefits assessed against the Premises or Tank Farm Assets or
the use or operation thereof during the Term, including, but not limited to, any
federal state or local income, gross receipts, withholding, franchise, excise,
sales, use, value added, recording, transfer or stamp tax, levy, duty, charge or
withholding of any kind imposed or assessed by any Governmental Authority,
together with any addition to tax, penalty, fine or interest thereon. The term
“Taxes” does not, however, include federal or state income taxes or franchise
taxes imposed on Lessor.
“Term” has the meaning set forth in Section 3.1.
“Third Party Maintenance Contracts” has the meaning set forth in Section 5.5.
“Transaction Agreement” means that certain Transaction Agreement dated
October 1, 2015, among Valero Terminaling and Distribution Company and the
Partnership.
“Valero” means Valero Energy Corporation.
1.2    References. As used in this Lease, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Lease, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Lease), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Lease; (e) reference to any Section means such Section of this Lease,
and references in any Section or definition to any clause means such clause of
such Section or definition; (f) “hereunder,” “hereof,” “hereto” and words of
similar import will be deemed references to this Lease as a whole and not to any
particular Section or other provision hereof or thereof;



6

--------------------------------------------------------------------------------




(g) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and (h) relative
to the determination of any period of time, “from” means “from and including,”
“to” means “to but excluding” and “through” means “through and including.”
ARTICLE 2
DEMISE OF PREMISES
2.1    Demise of Premises. Lessor, in consideration of the Rent to be paid and
of the covenants and agreements in this Lease to be performed by Lessee, does
hereby lease and demise to Lessee and Lessee hereby leases, the Premises, upon
and subject to the terms, covenants and conditions set forth in this Lease.
2.2    Shared Access Facilities. During the Term, Lessor hereby grants to Lessee
and its respective Affiliates, agents, employees and contractors, for no
additional consideration, an irrevocable, non-exclusive right of access to and
use of those portions of the Refinery Site that are reasonably necessary for
access to and/or the use, operation, maintenance, replacement, inspection,
protection, repair and removal of the Tank Farm Assets and Improvements by
Lessee, all so long as such access and use by any of the Lessee Responsible
Parties does not unreasonably interfere in any material respect with Lessor’s
operations at the Refinery Site and materially complies with Lessor’s rules,
norms and procedures governing safety and security at the Refinery Site. Such
access rights in favor of Lessee shall include, but not be limited to the right
to use roads within the Refinery Site that provide Lessee access, ingress and
egress to the Tank Farm Assets and Improvements and the right to use the
Refinery Pipelines, docks, and pumps (and associated utilities) for the movement
of crude oil, intermediates and refined products in and out of the Tank Farm
Assets, whether or not such Refinery Pipelines are wholly-located on the
Refinery Site. Lessor shall not unreasonably interfere with such access and use
rights. The facilities from time to time on the Refinery Site that are subject
to the access and use rights provided under this Section 2.2 are referred to
herein as the “Shared Access Facilities”.
2.3    “Subject to” Restrictions, Etc.; Reservations. This Lease is expressly
granted by Lessor and accepted by Lessee subject to all applicable building,
zoning and other ordinances and governmental requirements affecting the Premises
and to all restrictions, covenants, encumbrances, rights-of-ways, easements,
exceptions, reservations and other matters of record encumbering or affecting
the Premises. Furthermore, subject to the rights of Lessee hereunder, Lessor
reserves the right to grant any, easements, licenses, and other similar
agreements affecting the Premises, including, without limitation, utility and
pipeline easements, provided that such easements and licenses shall be located
in a manner that minimizes interference with the operations of Lessee at the
Premises and does not increase any operational cost or risk to Lessee, while
also minimizing construction and operational costs and risks for Lessor. The
matters referenced in this Section 2.3 are the “Permitted Exceptions”.
2.4    Acceptance of Premises. Lessee acknowledges that it is familiar with the
Premises and its condition. Lessee accepts the Premises in its “AS-IS,” “WITH
ALL FAULTS” physical condition as of the Commencement Date, subject to the terms
and conditions of this Lease. LESSOR MAKES NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT
NOT LIMITED TO, ANY



7

--------------------------------------------------------------------------------




WARRANTY OF CONDITION, HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE, AND INCLUDING WITHOUT LIMITATION, (A) THE CONDITION OR
SUFFICIENCY OF THE PREMISES FOR LESSEE’S INTENDED USE; (B) THE CONDITION OR
ZONING STATUS OF THE PREMISES, OR ANY OTHER FACT OR MATTER RELATING THERETO; OR
(C) WHETHER ANY OF THE PREMISES CONTAINS ANY SUBSTANCE OR MATERIAL WHICH IS OR
MAY BE IN VIOLATION OF ANY ENVIRONMENTAL LAW. Lessee acknowledges that, except
as may be otherwise expressly provided herein, in no event shall Lessor have any
obligation for any defects in the Premises or any limitation on its use. The
taking of possession of the Premises shall be conclusive evidence that the
Premises was in good condition at the time possession was taken.
ARTICLE 3
TERM
3.1    Term. The initial term of this Lease (the “Initial Term”) shall be for
10 years commencing on October 1, 2015 (the “Commencement Date”). Following the
Initial Term the Term of this Lease shall automatically renew for
four successive five-year periods (each a “Renewal Term”). Lessee may terminate
this Lease at the end of the Initial Term or any subsequent Renewal Term by
delivering written notice to Lessor, on or before 180 days prior to the end of
any such period, that Lessee has elected to terminate this Lease. The Initial
Term together with any applicable Renewal Terms shall be referred to herein as
the “Term”. In addition, at Lessee's option, Lessee may terminate this Lease, by
providing written notice to Lessor on or before 180 days prior to the desired
termination date, if Lessee ceases to operate the Tanks, or ceases its business
operations. In the event of such termination prior to the end of the Term,
Lessor shall retain one half of the remaining Rent (as defined below) for the
current 12-month rental period as set forth in Section 4.1 below as its sole and
exclusive remedy for such early termination and shall refund to Lessee the
remaining Rent. In the event the aforesaid Commencement Date shall occur on a
date other than the first day of the calendar month, then the Term of this Lease
shall be for the number of full lease years plus the number of days remaining in
the month in which the Term commences.
ARTICLE 4
RENT
4.1    Rent. Lessee shall pay to Lessor annual rent (“Rent”) in the initial
amount of $1,080,000.00 per year, payable in equal monthly installments on or
before the last day of each month in the amount of $90,000.00. If any
installment of Rent falls due on a day that is not a Business Day, then such
installment shall be due and payable on the next day that is a Business Day.
Rent for any partial lease year and/or month at the beginning and/or end of the
Term shall be prorated based on the number of days during such lease year and/or
month that this Lease was in effect.
4.2    Accrual and Payment of Rent. All Rent shall be payable in immediately
available funds to an account specified in writing by Lessor from time to time,
or at Lessor’s address set forth in Section 19.12 (or at such place or places as
Lessor may from time to time direct), free from all claims, demands, set offs,
or counterclaims against Lessor of any kind or character. Any delinquent payment
(that is, any payment not made within five calendar days after the due date)
shall, in addition to any other remedy of Lessor, incur a late charge of 5%
(which late charge is intended to compensate



8

--------------------------------------------------------------------------------




Lessor for the cost of handling and processing such delinquent payment and
should not be considered interest) and bear interest at the Interest Rate, such
interest to be computed from and including the date such payment was due through
and including the date of the payment; provided, however, in no event shall
Lessee be obligated to pay a sum of late charge and interest higher than the
maximum rate permitted by Applicable Law.
4.3    Escalation. On July 1, 2016, and on July 1st of each year thereafter
during the Term, Lessor shall adjust Rent by multiplying Rent by an amount equal
to a maximum of (a) 1.0 plus (b) a fraction, of which (i) the numerator is the
positive change, if any, in the Consumer Price Index – All Urban Consumers
(Series ID CUUR0300SA0) (such index, the “CPI”) during the 12-month period
ending March 31st of such year, as reported during the month of April of such
year and (ii) the denominator is the CPI as of the first day of such 12-month
period, provided that if, with respect to any such 12‑month period, the CPI has
decreased during such 12-month period, Company may increase fees on the
following July 1 only to the extent that the percentage change in the CPI since
the most recent previous such increase in fees is greater than the aggregate
amount of the cumulative decreases in the CPI during the intervening period or
periods.
4.4    Independent Covenant. The obligation of Lessee to pay Rent is an
independent covenant, and no act or circumstances whatsoever, whether such act
or circumstances constitutes a breach of a covenant by Lessor or not, shall
release Lessee of the obligation to pay Rent.
4.5    Rental. Wherever the term “Rental” or “Rent” is used under the terms of
this Lease it shall be deemed to refer to the Rent as well as any additional
rental due hereunder unless the context specifically states otherwise.
ARTICLE 5
ADDITIONAL LESSOR OBLIGATIONS
5.1    Provision of Lessor Services. During the Term of this Lease, in
consideration of the Rent, Lessor shall make available and provide to Lessee, in
accordance with the terms and conditions of this Lease, shared use of certain
services, utilities, materials and facilities as more fully described on
Exhibit D (the “Lessor Services”), located or utilized at the Refinery that are
necessary to operate and maintain the Tank Farm Assets as currently operated and
maintained.
5.2    Adjustment to Rent for Lessor Services. If the actual cost to Lessor of
providing any Lessor Services or any additional Lessor Services exceeds the
amount allocated therefor in the Rent (taking into account any increases in Rent
pursuant to Section 4.3), Lessor may increase the Rent by an amount equal to
such increase. Lessor shall provide Lessee reasonable supporting documentation
for any such increase, and if Lessee objects to the amount of any such increase
Lessor and Lessee will negotiate in good faith to resolve such dispute. Prior to
resolution of any such dispute, Lessee shall continue to pay the Rent prevailing
prior to Lessor’s requested adjustment, with a true-up payment to be made by
Lessee promptly upon resolution of the dispute (assuming that the parties agree
to an increase in Rent).



9

--------------------------------------------------------------------------------




5.3    Increased Quantities and Additional Lessor Services:
(a)
If subsequent to the date hereof increased quantities of any Lessor Services are
reasonably required by Lessee in connection with its ownership, operation or
maintenance of the Tank Farm Assets or any improvements or additions thereto,
Lessor shall use commercially reasonable efforts to provide such increased
quantities of such Lessor Services on the same terms and conditions set forth in
Exhibit D, so long as the provision of such increased quantities does not
interfere in any material respect with Lessor’s operations at the Refinery Site
or require Lessor to make a capital improvement in order to provide such
increased Lessor Services. If the provision by Lessor of increased quantities of
any Lessor Services as requested by Lessee would require Lessor to make such a
capital improvement, then Lessee may submit a request to Lessor. If increased
quantities of any Lessor Services is requested by Lessee, and provided by
Lessor, the Rent may be increased in accordance with Section 5.2 hereof.
Notwithstanding anything to the contrary herein, in the event that (i) Lessee
uses the Tank Farm Assets to provide services to third parties; (ii) Lessee’s
provision of such third-party services results in a material increase of any
Lessor Services required by Lessor Services; and (iii) provision of such Lessor
Services is available to Lessee from third-party vendors on commercially
reasonable terms, then Lessor may decline to provide such increased and
additional Lessor Services.

(b)
If subsequent to the date hereof Lessor Services not specifically described
herein, but which are being produced or utilized by Lessor or its Affiliates in
the normal course of their operations at the Refinery Site, are or become
reasonably necessary to operate or maintain the Tank Farm Assets and any
Improvements, Lessor shall use commercially reasonable efforts to provide such
Lessor Services on terms and conditions consistent with the provision of the
existing Lessor Services by Lessor. The Rent with respect to such additional
Lessor Services may be increased in accordance with Section 5.2 hereof.

5.4    Disclaimers.
(a)
FAILURE TO ANY EXTENT TO MAKE AVAILABLE, OR ANY SLOW-DOWN, STOPPAGE OR
INTERRUPTION OF ANY LESSOR SERVICES DESCRIBED IN THIS ARTICLE 5 RESULTING FROM
ANY CAUSE WHATSOEVER (OTHER THAN LESSOR’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) SHALL NOT RENDER LESSOR LIABLE IN ANY RESPECT FOR DAMAGES, NOR BE
CONSTRUED AS AN EVICTION OF LESSEE (ACTUAL OR CONSTRUCTIVE) NOR RELIEVE LESSEE
FROM FULFILLMENT OF ANY COVENANT OR AGREEMENT HEREOF. NEITHER LESSOR NOR ANY OF
ITS LESSOR INDEMNIFIED PARTIES SHALL BE LIABLE TO LESSEE OR ANY OF THE LESSEE
INDEMNIFIED PARTIES FOR ANY LOSSES ARISING OUT OF THE PROVISION AND DELIVERY OF
(OR FAILURE TO PROVIDE AND DELIVER) ANY LESSOR SERVICES, AND




10

--------------------------------------------------------------------------------




LESSEE HEREBY RELEASES THE LESSOR INDEMNIFIED PARTIES FROM ALL SUCH LOSSES.
(b)
LESSEE ASSUMES ALL RISKS AND LIABILITIES IN CONNECTION WITH ITS USE OF ANY
LESSOR SERVICES PROVIDED BY LESSOR PURSUANT TO THE TERMS OF THIS LEASE OTHER
THAN TO THE EXTENT ARISING FROM LESSOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
LESSEE HAS NOT MADE, DOES NOT MAKE, AND SPECIFICALLY DISCLAIMS ANY AND ALL
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT, OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE LESSOR SERVICES
SO PROVIDED INCLUDING WITHOUT LIMITATION (I) THE NATURE, QUALITY, CHARACTER OR
SUFFICIENCY OF FACILITIES AND EQUIPMENT UTILIZED TO SUPPLY THE LESSOR SERVICES
TO LESSEE; (II) THE CONDITION OF THE LESSOR SERVICES; (III) ANY SPECIFIC
PRESSURE OR VOLUME OF FIREWATER, IT BEING UNDERSTOOD THAT NO SUCH GUARANTEE IS
PROVIDED BY LESSOR, AND THAT THERE MAY BE TIMES WHEN THE FIREWATER SERVICE TO
EITHER OR BOTH THE TANKS AND THE REFINERY IS INTERRUPTED OR UNAVAILABLE;
(IV) THE COMPLIANCE OF OR BY THE LESSOR SERVICES WITH ANY APPLICABLE LAWS;
(V) THE MERCHANTABILITY, OR FITNESS OF THE LESSOR SERVICES FOR A PARTICULAR
PURPOSE; OR (VI) ANY OTHER MATTER WITH RESPECT TO THE LESSOR SERVICES OR THEIR
RESPECTIVE DELIVERY FACILITIES (COLLECTIVELY THE “DISCLAIMED MATTERS”). LESSEE
HEREBY WAIVES ANY SUCH DISCLAIMED MATTERS. FURTHER, LESSOR MAKES NO WARRANTY OR
REPRESENTATION THAT THE LESSOR SERVICES CONFORM TO LESSEE’S SPECIFICATIONS OR
ANY LEGAL OR INDUSTRY STANDARDS.

5.5    Third Party Maintenance Providers. Lessor and its Affiliates have
contracts with third-party service providers with respect to the maintenance and
inspection of certain Refinery Facilities and Shared Access Facilities which
contracts have historically related in part to the Tank Farm Assets (the “Third
Party Maintenance Contracts”). With respect to those Third Party Maintenance
Contracts that have not been assigned to Lessee or its Affiliates or that Lessee
or its Affiliates are not a party to, (i) Lessor or its Affiliates shall cause
such third-party service providers to perform such services under such Third
Party Maintenance Contracts as reasonably requested by Lessee or its Affiliates
with respect to the Tank Farm Assets and (ii) Lessee and its Affiliates shall be
solely responsible for any costs, fees or expenses or any Losses arising from
such requests, and shall indemnify and hold harmless Lessor and its Affiliates
therefor.



11

--------------------------------------------------------------------------------




ARTICLE 6
CONDUCT OF BUSINESS
6.1    Use of Premises. Lessee shall have the right to use the Premises for the
purpose of operating, maintaining, repairing and replacing the Tank Farm Assets
and for any other lawful purpose associated with the operation and ownership of
the Tank Farm Assets (the “Permitted Use”). Lessee shall not use the Premises
(or permit the Premises to be used by or under Lessee) for any unlawful purpose.
Lessee shall not use the Premises in any manner or for any purpose which will
cause the forfeiture of or will violate any Applicable Law or in such a manner
as to materially threaten or harm Lessor’s interest in the Premises. No
activities or operations performed by or on behalf of Lessee under this Lease
shall cause any interference with the operations of Lessor at the Refinery.
6.2    Waste. Lessee shall not commit, or suffer to be committed, any waste upon
the Premises, ordinary wear and tear or damages to the extent caused by any
Lessor Indemnified Party excepted, and subject to the provisions of Article 14.
6.3    Governmental Regulations. Lessee shall, at Lessee’s sole cost and
expense, at all times comply with all Applicable Laws (including, without
limitation, requirements under Environmental Laws, zoning laws, building and
fire codes, and permitting requirements) now in force, or which may hereafter be
in force, pertaining to the Premises or the ownership, operation and maintenance
of the Tank Farm Assets.
6.4    Refinery Site-Wide Permits. Lessee and Lessor shall use commercially
reasonable efforts to cause the applicable Governmental Authorities, to the
extent allowed by Applicable Law, to separate the Tank Farm Assets and the
Improvements from the coverage of any Refinery Site-Wide Permits following the
Commencement Date in order to provide for separate Permits to be held directly
by Lessee with respect to the Tank Farm Assets and the Improvements. To the
extent that the Tank Farm Assets and the Improvements remain under any Refinery
Site-Wide Permits or other Permits held directly by Lessor, Lessor agrees to
allow (to the extent allowed by Applicable Law) such Tank Farm Assets and the
Improvements to continue coverage under such Permits.
ARTICLE 7
ALTERATIONS, IMPROVEMENTS AND MAINTENANCE
7.1    Improvements. Lessee may make any alterations, additions, improvements or
other changes to the Tank Farm Assets as may be necessary or useful in
connection with the Permitted Use in Lessee’s reasonable discretion
(collectively, the “Improvements”), without the prior written consent of Lessor,
provided Lessee complies with the requirements of this Lease (including, without
limitation, Section 6.3 and this Article 7) with respect thereto. If such
Improvements require alterations, additions or improvements to the Premises or
any of the Shared Access Facilities, Lessee shall notify Lessor in writing in
advance and the parties shall negotiate in good faith any increase to the rental
paid by Lessee or otherwise provide for reimbursement of any material increase
in cost (if any) to Lessor that result from any modifications to the Premises or
the Shared Access Facilities necessary to accommodate the Improvements, or as
otherwise mutually agreed by the parties. Notwithstanding the foregoing or any
other provision to the contrary contained herein, if there is a Partnership
Change in Control, then Lessee shall not be permitted to make any Material



12

--------------------------------------------------------------------------------




Improvements (as defined below), without the prior written consent of Lessor,
which may not be unreasonably withheld, conditioned or delayed; provided that
Lessor’s consent shall not be required hereunder if the Improvements (i) are
required by Applicable Law; (ii) are pursuant to Section 14.2 below; or (iii) do
not interfere in any material respect with the operations of the Refinery and do
not materially increase any of Lessor’s obligations or liabilities under this
Lease or any other related agreement. If the Material Improvements cause such
interference or materially increase Lessor’s obligations or liabilities under
this Lease or any other related agreement, Lessee agrees to indemnify, defend
and hold harmless the Lessor Indemnified Parties from and against any Losses
resulting from such interference or the increase in Lessor’s obligations or
liabilities under this Lease or any other related agreement. For purposes of
this paragraph, the term “Material Improvements” means any Improvements which
cost in excess of $15,000,000. If Lessor’s consent is required hereunder, Lessor
shall provide written notice to Lessee of Lessor’s acceptance or rejection of
any proposed construction or material alteration within thirty (30) days after
Lessor’s receipt of the written request for such consent and adequate written
explanation and supporting written information respecting the proposed
construction or material alteration. In no way shall Lessee act or represent to
any contractor, subcontractor, materialman, supplier or laborer that it is
acting on behalf of or as agent of Lessor with regard to any construction,
maintenance, repair or other work whatsoever on or about the Premises.
7.2    Maintenance by Lessee. Except as otherwise expressly provided below in
Article 14, Lessee shall at its sole cost, risk and expense at all times keep
the Premises, the Tank Farm Assets and the Improvements in good order and repair
and make all necessary repairs thereto, structural and nonstructural, ordinary
and extraordinary, and unforeseen and foreseen (ordinary wear and tear
excepted). When used in this Section 7.2, the term “repairs” shall include all
necessary replacements, renewal, alterations and additions. All repairs made by
Lessee shall be at least equal in quality and class to the original work. Lessor
may (but shall not be obligated to) perform any repairs if Lessee fails to do so
(following Lessor’s notice to Lessee and Lessee’s opportunity to cure such
failure pursuant to Section 13.11(b) hereof, except in the event of an emergency
situation), in which event Lessee shall reimburse Lessor for all reasonable
costs and expenses incurred by Lessor in connection therewith.
7.3    Requirements for all Construction. In connection with any construction,
alteration, repair, maintenance, or other similar work at or about the Premises
done by or under Lessee, including any Improvements: (i) all work shall be
performed in a good and workmanlike manner, and shall comply with all Applicable
Laws; (ii) for construction or alterations requiring Lessor’s consent as
described above, all construction and material alteration work shall be
performed in accordance with plans and specifications previously approved by
Lessor, which approval shall not be unreasonably withheld, conditioned, or
delayed (provided that such plans and specifications shall be provided to Lessor
in advance for Lessor’s review even if Lessor’s approval is not required under
this Lease); and (iii) Lessee shall not permit any mechanics’, materialman’s or
other liens to be filed or recorded against the Premises for any work or
materials performed for or provided to Lessee (other than a notice of
commencement or similar notice of the commencement of statutory lien rights
which is not a claim or notice of a failure to pay, and except for liens being
contested in good faith by Lessee that Lessee has bonded over or otherwise taken
appropriate steps to ensure cannot be foreclosed or otherwise enforced). Without
limiting the foregoing, Lessee agrees to indemnify



13

--------------------------------------------------------------------------------




and hold harmless Lessor and the Premises from and against all claims, liens and
demands (including, without limitation, mechanic’s and materialman’s liens) by
or on behalf of any party, arising from the use, occupancy, conduct or
management of or from any work or thing whatsoever done in, on or about the
Premises by Lessee or any party acting under Lessee (other than any Lessor
Indemnified Party).
7.4    Liability Disclaimer. No review or approval of plans, specifications or
other information or documentation by Lessor shall constitute a representation
or warranty by Lessor that such plans, specifications or other information or
documentation satisfy any applicable laws or other requirements or will provide
for a safe operation, and no such review or approval shall make Lessor otherwise
liable with respect thereto. Lessee shall be solely responsible for determining
whether its plans, specifications, construction and maintenance meet its needs,
satisfy applicable laws and other requirements and will provide for a safe
operation.
ARTICLE 8
ACCESS; RELOCATION
8.1    Lessor’s Access. Lessor hereby retains for itself and its Affiliates,
agents, employees and contractors, the right of access to all of the Premises,
the Tank Farm Assets and the Improvements (i) to determine whether the
conditions and covenants contained in this Lease are being kept and performed;
(ii) to comply with Environmental Laws; (iii) to inspect, maintain, repair,
improve, replace and operate the Refinery Facilities or the Shared Access
Facilities and any assets of Lessor located on the Premises or to install or
construct any structures or equipment necessary for the maintenance, operation
or improvement of any such assets or the installation, construction or
maintenance of any connection facilities; (iv) if reasonably necessary for
access to an/or the operation, maintenance, replacement, inspection, protection,
repair and removal of any of Lessor’s assets; and/or (v) to show the Premises to
prospective lenders or purchasers, provided, however, that Lessor’s entry upon,
inspection of and/or access to the Premises shall not unreasonably interfere in
any material respect with Lessee’s operation of the Premises and complies with
Lessee’s reasonable safety requirements.
8.2    Relocation of Tank Farm Assets. Lessor shall have the right to move
Lessor’s assets located on the Refinery Site, so long as it is not reasonably
foreseeable that such relocation will adversely affect Lessee’s business
operations on the Premises and the operation of the Tank Farm Assets or
Improvements. If such relocation of Lessor’s assets requires relocation of any
of the Tank Farm Assets or Improvements, then such relocation of the Tank Farm
Assets or Improvements shall be at Lessor’s sole cost and expense.
ARTICLE 9
TAXES, ASSESSMENTS
9.1    Lessee’s Obligation for Taxes on the Tank Farm Assets. Lessee shall pay
and discharge, prior to delinquency all Taxes which are levied or assessed,
and/or which become payable during the Term upon all or any part of the Tank
Farm Assets and the Improvements or Lessee’s use or operation of the Tank Farm
Assets and the Improvements. Upon written request by Lessor, Lessee shall
provide Lessor evidence that Lessee has paid all Taxes within thirty (30) days
thereafter. In



14

--------------------------------------------------------------------------------




the event Lessee fails to pay any such taxes before the final due date for those
sums, Lessor may pay those sums to the taxing authority and any amounts paid by
Lessor shall bear interest at the Interest Rate from the date paid by Lessor
until repaid by Lessee.
9.2    Lessee’s Obligation for Taxes on the Premises. Lessor and Lessee shall
use commercially reasonable efforts to cause the Premises to be separately
assessed for purposes of Taxes as soon as reasonably practicable following the
Commencement Date (to the extent allowed by Applicable Law). During the Term,
Lessee shall pay all Taxes assessed directly against the Premises directly to
the applicable taxing authority prior to delinquency and shall promptly
thereafter provide Lessor with evidence of such payment. In the event Lessor and
Lessee are unable to cause the Premises to be separately assessed as provided
above, Lessee shall pay or reimburse Lessor, upon request, for any such Taxes
paid by Lessor to the applicable taxing authorities (the “Tax Reimbursement”).
The Tax Reimbursement shall be equal to the total portion of such Taxes
attributable to the Premises, as determined in the reasonable discretion of
Lessor, provided however, if the Premises are not rendered as a separate tax
parcel the Tax Reimbursement as to the Premises shall equal the product of the
total portion of Taxes relating to the combined land area of the Refinery and
the Premises multiplied by a fraction, the numerator of which is the actual
number of square feet of the Premises and the denominator of which is the total
number of square feet of the combined land area of the Refinery and the Premises
at the time of the assessment. The certificate issued or given by the
appropriate officials authorized or designated by applicable Law to issue or
give the same or to receive payment of such Taxes shall be prima facie evidence
of the existence, payment, nonpayment and amount of such Taxes. Lessee may
contest the validity or amount of any such Taxes or the valuation of the
Premises, at Lessee’s sole cost and expense, by appropriate proceedings,
diligently conducted in good faith in accordance with applicable Law. If Lessee
contests such items, then Lessor shall cooperate with Lessee in any such
contesting of the validity or amount of any such Taxes or the valuation of the
Premises. Taxes for the first and last years of the Term shall be prorated
between the parties based on the portions of such years that are coincident with
the applicable tax years and for which each applicable party is responsible
ARTICLE 10
ENVIRONMENTAL
10.1    Compliance. During the Term, Lessee shall comply with Environmental Laws
applicable to its operations and business at or on the Premises which compliance
shall include handling, storing, and disposing of all substances at, in or on
the Premises in compliance with all applicable Environmental Laws and satisfying
any and all environmental enforcement, permitting, notifications or reporting
requirements directly arising out of Lessee’s use of the Premises, as required
by Applicable Law. Without limiting the foregoing, Lessee shall not (i) use or
knowingly permit the use by or under Lessee or any vendors, equipment lessors,
invitees, licensees, carriers, contractors or subcontractors of any tier of any
of the Lessee Indemnified Parties (collectively, the “Lessee Responsible
Parties”) of the Premises for the on-site disposal of Hazardous Substances or
any other activities in violation of Environmental Laws or (ii) Release, or
knowingly allow the Release by or under Lessee or any Lessee Responsible
Parties, of any Hazardous Substances onto the Premises or adjacent lands or
waters in violation of or at concentrations that exceed those allowed by
Environmental Laws.



15

--------------------------------------------------------------------------------




10.2    Hazardous Substances. Lessee may not store any types or quantities of
Hazardous Substances on the Premises except for petroleum products used, stored
and handled in connection with the operation of the Tank Farm Assets in
accordance with the Permitted Use and de minimis quantities of other Hazardous
Substances, provided that such Hazardous Substances are used, stored, and
otherwise handled in compliance with applicable Environmental Laws.
10.3    Notices.
(a)
Lessee shall provide Lessor with material safety data sheets (“MSDS”) on all
Hazardous Substances brought onto the Premises or stored in the Tanks.

(b)
Except with respect to those Hazardous Substances used, stored and otherwise
handled by Lessee in conjunction with the operation of the Tank Farm Assets in
accordance with the Permitted Use and used, stored, and otherwise handled in
compliance with applicable Environmental Laws (Lessor hereby acknowledging that
certain Hazardous Substances will be used, handled and stored in the ordinary
course of operations), Lessee shall notify Lessor promptly upon the discovery by
Lessee of any Hazardous Substances at, on or in the Premises, at concentrations
exceeding those allowed by Environmental Laws or upon receipt of written
communication from any governmental agency concerning the actual or alleged
violation of an applicable Environmental Law in any way related to the Premises.
Lessee shall provide notice to Lessor of any suit filed against Lessee or with
respect to the Premises by any non-governmental third party alleging violations
of applicable Environmental Law by Lessee (or anyone acting on behalf of Lessee)
at the Premises.

(c)
Lessor shall promptly notify Lessee of any Release of Hazardous Substances at or
associated with Lessor’s refinery process to the extent adversely affecting the
Premises or that could present an unreasonable risk to Lessee’s employees.

10.4    Lessee Indemnity. Except to the extent otherwise provided in the Omnibus
Agreement or the Transaction Agreement (which shall govern and control in the
event of any conflict with this Section 10.4), Lessee shall indemnify, defend
and hold harmless the Lessor Indemnified Parties from and against all Losses
suffered or incurred by any of the Lessor Indemnified Parties, directly or
indirectly, including as a result of any claim by a third party, by reason of or
arising out of:
(a)
Lessee’s failure or alleged failure to comply with Environmental Laws or its
obligations under Article 10 hereof;

(b)
any violation of Environmental Laws resulting or arising from Lessee’s occupancy
of the Premises on or after the Commencement Date; or

(c)
any environmental remediation or corrective action that is required by
Environmental Law, to the extent resulting or arising from a Release on, under,
about or migrating to or from the Premises occurring on or after the
Commencement Date: including (i) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities,




16

--------------------------------------------------------------------------------




or other corrective action required or necessary under Environmental Laws and
(ii) the cost and expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws.
ARTICLE 11
INSURANCE
11.1    Lessee agrees to maintain during the Term hereof (i) all risk property
insurance with respect to the Tank Farm Assets and all improvements, equipment
and other personal property (for the full replacement value thereof) owned by
Lessee or used by Lessee on the Premises; (ii) commercial general liability
insurance covering injury or death to persons or damage to property in an amount
of not less than One Million and 00/100 Dollars ($1,000,000.00) per occurrence
including, but not limited to, the following coverages: Contractual Liability,
Products and Completed operations, Coverage for explosion, collapse and
underground hazards and sudden and accidental pollution liability;
(iii) Automobile bodily injury and property damage liability insurance,
including but not limited to insurance for pollution-related events, which
extends to owned, if any, non-owned, and hired automobiles used by Lessee in
connection with its operations, the limits of which liability of such insurance
shall not be less than One Million and 00/100 Dollars ($1,000,000.00) combined
single limit for bodily injury and property damage combined per accident;
(iv) Workers’ Compensation Insurance for statutory limits and employer’s
liability coverage in an amount not less than One Million and 00/100 Dollars
($1,000,000.00) or as required by applicable law; and (v) excess
liability/umbrella coverage in excess of underlying coverages in a limit not
less than Fifteen Million and 00/100 Dollars ($15,000,000.00) any one occurrence
and in the aggregate.
11.2    All such policies, except for Workers’ Compensation, shall name Lessor
and its ultimate parent, Valero and its respective subsidiaries and Affiliates
as additional insureds to the fullest extent permitted by applicable Law, such
that the breadth of coverage afforded such additional insureds under the
policies is at least as broad as that afforded the primary insured under such
policies, and in all events such that the policies will respond to losses
arising out of any act, omission, failure to act or negligence on the part of
any such additional insured relating to the performance of Lessee’s obligations
under this Lease, including losses associated with completed operations. All
such policies shall also include a provision making them primary over (and not
secondary to or contributory with) any insurance carried by Lessor or any other
additional insured added pursuant to this Lease. With respect to all policies,
Lessee shall waive, and does waive, all rights of subrogation as against the
Lessor Indemnified Parties and the Lessee Indemnified Parties. There shall be no
gap in the dollar value of the additional insureds’ coverage under the above
policies from the policies’ deductible amounts up to the full limits of the
policies. Contemporaneously with its execution of this Lease and on each yearly
anniversary thereafter, Lessee shall furnish certificates of insurance
evidencing that such insurance is in effect, and that the required waivers of
subrogation and additional insured endorsements have been provided, and
containing the unequivocal agreement on the part of the insurer to notify Lessor
of any cancellation or material change in coverage at least 30 days before the
effective date of such cancellation or change. The insurance coverage required
hereunder shall operate independent and apart from any of Lessee’s indemnity
obligations hereunder and shall in no way serve to waive or limit any such
obligations.



17

--------------------------------------------------------------------------------




ARTICLE 12
INDEMNITY
12.1    Indemnification by Lessee. Except in respect of Losses related to
environmental matters, which are exclusively addressed in Article 10 hereof, and
except to the extent otherwise provided in the Omnibus Agreement, Lessee agrees
to indemnify, defend and hold harmless the Lessor Indemnified Parties from and
against any and all Losses which may be imposed on, incurred by or asserted
against the Lessor Indemnified Parties, in any way and to the extent relating to
or arising out of (i) actions taken or omissions any of the Lessee Indemnified
Parties or any Lessee Responsible Parties in connection with the ownership, use
or operation of the Tank Farm Assets, the Improvements and/or the Premises or
any accident or occurrence in connection therewith; (ii) any failure to perform
any covenant or agreement made or undertaken by Lessee in this Lease; (iii) the
use and/or occupation of the Premises, by Lessee and any of the Lessee
Responsible Parties; and/or (iv) any injury or damage to any person or property,
occurring in or about the Premises; provided, however, that Lessee shall not be
required to indemnify the Lessor Indemnified Parties for any Losses under
clauses (i), (ii), (iii) or (iv), to the extent resulting from or arising out of
the sole or gross negligence or willful misconduct of any of the Lessor
Indemnified Parties. IT IS INTENDED THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE FOREGOING INDEMNIFICATION SHALL OPERATE TO PROTECT THE
LESSOR INDEMNIFIED PARTIES AGAINST EVEN THOSE LOSSES THAT ARE CAUSED OR
ALLEGEDLY CAUSED, IN WHOLE OR IN PART, BY THE SOLE, PARTIAL, JOINT, JOINT AND
SEVERAL, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE)
OF ANY OF THE LESSOR INDEMNIFIED PARTIES, OR FOR WHICH ANY OF THE LESSOR
INDEMNIFIED PARTIES MAY BE LIABLE UNDER ANY SO-CALLED “STRICT LIABILITY” LAW OR
ANY OTHER APPLICABLE LAW OR LEGAL THEORY IMPOSING LIABILITY ON A PERSON WITHOUT
REGARD TO SUCH PERSON’S ACTUAL DEGREE OF FAULT OR NEGLIGENCE.
12.2    Indemnification by Lessor. Except to the extent otherwise provided in
the Omnibus Agreement (which shall govern and control in the event of any
conflict with this Section 12.2), and except with respect to Losses related to
environmental matters, which are exclusively addressed in Article 10 hereof,
Lessor agrees to indemnify, defend and hold harmless the Lessee Indemnified
Parties from and against any Losses which may be imposed on, incurred by or
asserted against the Lessee Indemnified Parties as a result of, caused by,
arising out of, or in any way relating to any injury or damage to any person or
property, occurring in or about the Premises as a direct result of the sole
negligent act or omission or gross negligence or willful misconduct of any of
the Lessor Indemnified Parties.
12.3    Survival. Notwithstanding anything contained in this Lease to the
contrary, the provisions of this Article 12 shall survive the expiration or
earlier termination of this Lease.



18

--------------------------------------------------------------------------------




ARTICLE 13
DEFAULTS; REMEDIES; TERMINATION
13.1    Lessee Event of Default. Each of the following events shall be an event
of default (“Event of Default”) by Lessee under this Lease:
(a)
Lessee shall fail to make any payment of Rent or any other sums which are
payable under this Lease when due, and such failure shall continue for a period
of 10 days after receipt of written notice from Lessor of such failure, provided
however, Lessor shall only be required to provide notice under this paragraph
once during any calendar year;

(b)
Lessee shall fail to comply with any term, provision or covenant of this Lease
(other than the preceding subparagraph), and shall not cure, or have commenced
to cure and pursue completion of the cure with due diligence, such failure
within 30 days after written notice thereof to Lessee; provided however, that if
any such default is of a nature that cannot reasonably be cured within 30 days
and cure of such default has been commenced in good faith within such 30 day
period, the commencement of the cure of such default within such 30 day period
and the diligent prosecution to completion of such cure within a reasonable
amount of time, but in any event within 120 days after the date Lessor sends the
above-described notice, shall be deemed to be a cure of such default for
purposes of this paragraph; or

(c)
Lessee or any guarantor or surety of Lessee’s obligations hereunder shall
(i) make a general assignment for the benefit of creditors; (ii) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (iii) become the subject of
any proceeding for relief which is not dismissed within 60 days of its filing or
entry; (iv) abandon the Premises for a period exceeding 180 days; or (v) be
dissolved or otherwise fail to maintain its legal existence.

13.2    Lessor’s Remedies.
(a)
Upon the occurrence of any default or Event of Default under this Lease which
has not been cured as permitted pursuant to Section 13.1, Lessor shall have the
right (without an election of remedies and without in any way limiting Lessor in
the exercise of any right or remedy which Lessor may have by reason of such
default or Event of Default) to do any one or more of the following: exercise
all remedies available at law or equity including, without limitation, the
bringing of an action for damages or an injunction on account of such default or
Event of Default or for specific performance of this Lease, or:




19

--------------------------------------------------------------------------------




(1)
With or without terminating this Lease, may take any reasonable action to remedy
any failure of Lessee to comply with or perform this Lease, and may enter the
Premises as necessary notwithstanding the foregoing notice requirement described
in Section 13.1, in the event of an emergency, to provide Lessee with such
notice as is reasonable thereof. Lessee shall reimburse Lessor on written demand
for all costs so incurred, plus a reasonable charge to compensate Lessor for the
additional administrative burden;

(2)
Terminate this Lease, in which event Lessee shall immediately surrender the
Premises to Lessor, and if Lessee fails to do so, Lessor may, without prejudice
to any other remedy which it may have for possession or arrearages in rent,
enter upon (as applicable) and take possession of the Premises and expel or
remove Lessee and any other person who may be occupying the Premises or any part
thereof, by force if necessary (and Lessee hereby waives any claim for loss or
damage by reason of such reentry, repossession, or removal), in which event
Lessee shall pay to Lessor upon demand the sum of (A) all Rent and other amounts
accrued hereunder to the date of termination; (B) all amounts due under
Section 13.2(b) below; and (C) damages in an amount equal to the total Rent that
Lessee would have been required to pay for the remainder of the Term discounted
to present value at a discount rate reasonably designated by Lessor diminished
by any net sums thereafter received by Lessor through reletting the Premises
during said period; or

(3)
Terminate Lessee’s right of possession (but not this Lease), enter and repossess
the Premises without further demand or notice of any kind to Lessee and without
terminating this Lease, and remove all persons or property therefrom using such
lawful force as may be necessary (and Lessee hereby waives any claim for loss or
damage by reason of such reentry, repossession, or removal), in which event
Lessee shall pay to Lessor upon demand (A) all Rent and other amounts accrued
hereunder to the date of termination of possession; (B) all amounts due from
time to time under Section 13.2(b) below; and (C) all Rent and other sums
required hereunder to be paid by Lessee during the remainder of the Term as they
become due, diminished by any net sums thereafter received by Lessor through
reletting the Premises during said period. Reentry by Lessor in the Premises
will not affect the obligations of Lessee hereunder for the unexpired Term.
Lessor may bring action against Lessee to collect amounts due by Lessee on one
or more occasions, without the necessity of Lessor's waiting until expiration of
the Term. Notwithstanding any such reletting without termination, Lessor may at
any time thereafter elect in writing to terminate this Lease for such previous
breach.

(b)
Upon any Event of Default (after the expiration of any applicable notice and
cure period), Lessee shall also pay to Lessor all necessary and reasonable costs
and




20

--------------------------------------------------------------------------------




expenses incurred by Lessor, including court costs and reasonable attorneys'
fees, in (i) retaking or otherwise obtaining possession of the Premises;
(ii) removing and storing Lessee's or any other occupant's property;
(iii) repairing, restoring, altering, remodeling or otherwise returning the
Premises into its original condition (normal wear and tear and casualty
excepted); (iv) reletting all or any part of the Premises; (v) paying or
performing the underlying obligation which Lessee failed to pay or perform; and
(vi) enforcing any of Lessor 's rights or remedies arising as a consequence of
the Event of Default.
(c)
Any self-help option granted to Lessor hereunder shall not release Lessee from
its obligation to perform the terms, provisions, covenants and conditions set
forth in this Lease and required to be performed by Lessee hereunder.

(d)
The rights, remedies and recourses hereunder upon an Event of Default shall be
cumulative and no right, remedy or recourse, whether or not exercised, shall be
deemed to be in exclusion of any other right, remedy, or recourse.

(e)
As described in Section 4.2 hereof, if Lessee fails to pay any amount due
hereunder, as and when due, the amount due and unpaid shall bear interest at the
Interest Rate from the date due until paid.

13.3    No Waiver. Exercise by Lessor of any one or more remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Premises and/or a termination of this Lease by Lessor, whether
by agreement or by operation of law, it being understood that such surrender
and/or termination can be effected only by the written agreement of Lessor and
Lessee. Any law, usage, or custom to the contrary notwithstanding, Lessor shall
have the right at all times to enforce the provisions of this Lease in strict
accordance with the terms hereof; and the failure of Lessor at any time to
enforce its rights under this Lease strictly in accordance with same shall not
be construed as having created a custom in any way or manner contrary to the
specific terms, provisions, and covenants of this Lease or as having modified
the same. Lessee and Lessor further agree that forbearance or waiver by Lessor
to enforce its rights pursuant to this Lease or at law or in equity, shall not
be a waiver of Lessor's right to enforce one or more of its rights in connection
with any subsequent default. A receipt by Lessor of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Lessor of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Lessor. The
terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are not
restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Lessor in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises). Lessor shall not be
liable, nor shall Lessee's obligations hereunder be diminished because of,
Lessor's failure to relet the Premises or collect rent due in respect of such
reletting. Notwithstanding the foregoing, Lessor agrees that it shall use
commercially reasonable efforts to mitigate its damages as a result of Lessee’s
default under this Lease.



21

--------------------------------------------------------------------------------




13.4    Lessor Event of Default. If Lessor shall violate, neglect or fail to
perform or observe any of the covenants, terms, conditions, agreements, or
obligations contained in this Lease on its part to be performed or observed,
which default continues for a period of more than thirty (30) days after its
receipt of written notice from Lessee specifying such default (provided that if
such default is of a nature that cannot reasonably be cured within thirty (30)
days, then as long as Lessor commences to cure said default within such
thirty (30) day period and thereafter diligently pursues such efforts to
completion, but in no event longer than one hundred eighty (180) days after the
date Lessee sends the default notice, then Lessor shall be deemed to have cured
such default for purposes of this paragraph), Lessee may, at its election (in
addition to any other rights or remedies provided Lessee at law, in equity or
hereunder), upon further written notice to Lessor: (i) effect such a cure and
incur any reasonable expense or cost necessary to perform such obligation of
Lessor and bill Lessor for the reasonable cost thereof and Lessor shall pay all
such reasonable costs and expenses incurred by Lessee within thirty (30) days
after Lessor’s receipt of such notice, which notice shall include an itemization
and documentation of the expenses and costs incurred by Lessee;
(ii) notwithstanding the foregoing notice requirement, in the event of an
emergency, to provide Lessor with such notice as is reasonable thereof and to
effect a cure and incur such expenses as necessary to effect such cure in order
to protect and prevent the loss of life and/or risk of loss, life or property
and Lessor shall pay all such reasonable costs and expenses within thirty (30)
days after Lessor’s receipt of notice thereof and written itemization and
documentation for such expenses; (iii) initiate an action for damages, specific
performance or an injunction; (iv) terminate this Lease by the giving of written
notice to Lessor; or (v) pursue any remedies available to Lessee at law or in
equity.
ARTICLE 14
EMINENT DOMAIN; CASUALTY
14.1    Eminent Domain. If the whole or any substantial part, in Lessor's
reasonable discretion of the Premises should be taken for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof (a “Taking”), this Lease
shall terminate and the Rent shall be abated during the unexpired portion of
this Lease, effective when the physical taking of the Premises shall occur. If
there is a Taking of less than a substantial part of the Premises, this Lease
shall not terminate, but the Rent payable hereunder during the unexpired portion
of this Lease shall be reduced to such extent as may be fair and reasonable
under all of the circumstances, including the proportion to the reduction in
utility of the Premises caused by such Taking. In the event of any such Taking,
Lessor and Lessee shall each be entitled to receive and retain such separate
awards and/or portion of lump sum awards as may be allocated to their respective
interests in any condemnation proceedings. Lessor shall be entitled to any award
and all damages payable as a result of any condemnation or taking of the fee of
the Premises. Lessee shall have the right to claim and recover from the
condemning authority, but not from Lessor, such compensation as may be
separately awarded or recoverable by Lessee in Lessee’s own right on account of
any and all damage to the Tank Farm Assets and/or Lessee’s business by reason of
the condemnation, including loss of value of any unexpired portion of the Term,
and for or on account of any cost or loss to which Lessee might be put in
removing Lessee’s personal property, fixtures, leasehold improvements and
equipment, including, without limitation, the Tank Farm Assets, from the
Premises.



22

--------------------------------------------------------------------------------




14.2    Casualty.
(a)
Lessee to Repair Improvements. Subject to Section 14.2(b) below, if during the
Term all or any portion of the Tank Farm Assets shall be damaged or destroyed by
fire or other casualty, Lessee shall repair or restore the Tank Farm Assets. The
work of repair or restoration, which shall be completed with due diligence,
shall be commenced within a reasonable time after the damage or loss occurs.
Rent shall not abate while the Tank Farm Assets are being repaired or restored.

(b)
Damage at the End of Lease. If, during the last three (3) years of the Term, any
portion of the Tank Farm Assets shall be damaged by fire or other casualty in
excess of 50% of the replacement cost thereof, then Lessee shall have the
option, to be exercised within sixty (60) days after such event, to either
(i) repair or restore the Tank Farm Assets as hereinabove provided or
(ii) terminate this Lease by notice to Lessor, which termination shall be deemed
to be effective as of the date of the casualty. If Lessee terminates this Lease
pursuant to this Section 14.2(b), Lessee shall surrender possession of the
Premises to Lessor and will, at the request of Lessor from the insurance
proceeds otherwise payable to Lessor, cause the Tank Farm Assets to be razed and
the Premises to be leveled, cleaned, and otherwise put in good order. No
termination of this Lease pursuant to this Section 14.2(b) will be effective
until Lessee pays and performs all of Lessee's duties and obligations in
connection with the termination.

ARTICLE 15
SURRENDER OF THE PREMISES
15.1    Surrender of Premises. Lessee shall at the expiration of the Term, or at
any earlier termination of this Lease, surrender the Premises to Lessor in as
good condition as it received the Premises, ordinary wear and tear and damaged
caused by any Lessor Indemnified Parties excepted, and subject to the provisions
of Article 14.
15.2    Removal of Improvements. Except as otherwise expressly agreed to by
Lessor and Lessee, Lessee shall have the right to remove all Tank Farm Assets
and other improvements, fixtures, equipment, materials, supplies and personal
property installed by Lessee from the Premises upon the termination or
expiration of this Lease, but in no event later than the date that is 120 days
following the expiration or termination of this Lease (the “Removal Date”) and
Lessor shall provide Lessee with access to the Premises at reasonable times
until expiration of the Removal Date for the purpose of removing such items.
Lessee shall provide Lessor with written notice of its election to remove the
Tank Farm Assets and other improvements, fixtures, equipment, materials,
supplies and personal property from the Premises at least 60 days prior to the
expiration of the Lease. If Lessee elects to remove the Tank Farm Assets and
Improvements from the Premises after such removal Lessee shall restore any
damage to the Premises and clean the Premises so as to eliminate therefrom any
accumulation (other than any de minimis and non-hazardous accumulation) of
foreign substances, materials, or debris, in addition to any Environmental
Cleanup that may be required under Article 10. Lessee shall pay Lessor pro rata
Rent (based on the amount of Rent applicable during the last month prior to the
termination or expiration) through the date of Lessee’s complete



23

--------------------------------------------------------------------------------




removal of all such items. During the period of such removal and clean-up, all
terms and conditions of this Lease, including, the indemnity and insurance
provisions shall continue in full force and effect. If Lessee elects not to
remove all of the Tank Farm Assets and Improvements from the Premises on or
before the Removal Date, and provided that such facilities are in good working
condition at the expiration of the Term (ordinary wear and tear excepted) then,
such Tank Farm Assets and Improvements shall be deemed permanently abandoned to
Lessor’s sole ownership, and Lessor may remove and dispose of such facilities in
any manner which Lessor may deem appropriate, without any liability whatsoever
to Lessee. If Lessee elects not to remove all of the Tank Farm Assets and
Improvements from the Premises on or before the Removal Date and such facilities
are not in good working condition at the expiration of the term (ordinary wear
and tear excepted), or Lessee fails to so remove any or all of the Tank Farm
Assets and Improvements from the Premises before the Removal Date, then, in
addition to all rights and remedies available at law or in equity, without any
prior notice, Lessor may (but shall be under no obligation), at Lessor’s option,
deem such Tank Farm Assets and Improvements to be permanently abandoned to
Lessor’s sole ownership, and Lessor may remove and dispose of such facilities in
any manner which Lessor may deem appropriate, without any liability whatsoever
to Lessee, and Lessee shall reimburse Lessor for all costs of such removal and
disposal upon demand from Lessor. If requested by Lessor, Lessee shall execute
any and all documents necessary to evidence that title to the Tank Farm Assets
and Improvements that Lessee does not remove by the Removal Date is in Lessor
and to extinguish and remove any cloud or potential cloud on the title to the
Premises and/or such facilities created by Lessee.
15.3    Holding Over. If Lessee retains possession of the Premises after the
termination of the Term, unless otherwise agreed in writing or for removal of
its facilities during the Removal Period, such possession shall be subject to
immediate termination by Lessor at any time, and all of the other terms and
provisions of this Lease (excluding any expansion or renewal option or other
similar right or option) shall be applicable during such holdover period, except
that Lessee shall pay Lessor from time to time, upon demand, as Rent for the
holdover period, an amount equal to 150% of the Rent in effect on the
termination date computed on a monthly basis for each month or part thereof
during such holding over. All other payments shall continue under the terms of
this Lease. In addition, Lessee shall be liable for all damages incurred by
Lessor as a result of such holding over. No holding over by Lessee, whether with
or without consent of Lessor, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 15.3 shall not be construed as
consent for Lessee to retain possession of the Premises.
ARTICLE 16
LIMITATION OF LIABILITY
16.1    Release of Certain Liability. Without limiting any obligations of Lessor
or its Affiliates, under the Omnibus Agreement or the Transaction Agreement,
except in the event of sole or gross negligence or willful misconduct on the
part of Lessor or its employees or agents, Lessor shall not be liable to Lessee
or any of the Lessee Responsible Parties or any other person claiming by,
through or under Lessee or entering upon the Premises under or with the express
or implied invitation of Lessee for any personal injury, including death, to
persons or damage to property due to (a) the condition or design or any defect
in the Premises or (b) any portion of the Premises becoming out



24

--------------------------------------------------------------------------------




of repair or arising from the leaking of gas, water, sewer, steam, pipes,
electricity or otherwise. Lessee, with respect to itself and the Lessee
Responsible Parties or any other person entering upon the Premises under or with
the express or implied invitation of Lessee hereby expressly assumes all risks
of personal injury, including death, to persons or damage to property, either
proximate or remote, by reason of the present or future condition of the
Premises and expressly release Lessor of and from any and all liability for such
damage or loss.
16.2    Exculpation. Any liability of Lessor under the terms of this Lease or in
connection with the Premises shall be limited to the interest of Lessor in the
Premises and Lessor shall not be personally liable for any deficiency. None of
Lessor’s officers, managers, partners, members, employees, agents or
representatives will ever have any personal liability to Lessee under or in
connection with this Lease, and Lessee hereby waives and releases all claims,
causes of action, or other rights of recovery it may ever have against such
parties under or in connection with this Lease. NOTWITHSTANDING ANY PROVISION OF
THIS LEASE TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY HERETO BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL
OR INDIRECT LOSSES OR DAMAGES (IN TORT, CONTRACT OR OTHERWISE) UNDER OR IN
RESPECT OF THIS LEASE, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE OWED TO A THIRD
PARTY AND THE OBLIGATED PARTY IS ENTITLED TO INDEMNIFICATION THEREFOR BY THE
OTHER PARTY UNDER THE EXPRESS TERMS OF THIS LEASE.
ARTICLE 17
ASSIGNMENT AND SUBLETTING
17.1    Assignment by Lessor. Lessor may assign or transfer its rights,
interests, and obligations under this Lease and in any part of the Premises to
any third party (including any Person who acquires the Refinery or any interest
therein), provided that an such third party expressly assumes all obligations of
Lessor under the Lease for the period on and after the effective date of the
assignment and Lessor shall remain liable for the performance and obligations of
lessor/landlord hereunder for the period prior to the effective date of such
assignment. Upon any such transfer Lessee will attorn to the transferee lessor
and look solely to the transferee lessor to perform any obligations of Lessor
accruing on or after the effective date of the transfer.
17.2    Assignment and Sublease by Lessee. Lessee shall not assign, pledge or
encumber this Lease, or sublet the whole or any part of the Premises without the
prior written consent of Lessor. This prohibition against assigning or
subletting shall be construed to include a prohibition against any assignment or
subletting by operation of law. For purposes of this paragraph, a transfer of
the ownership interests controlling Lessee shall be deemed an assignment of this
Lease. In the event any assignment or subletting of this Lease is made with or
without Lessor's consent, Lessee shall nevertheless remain liable for the
performance of all of the terms, conditions and covenants of this Lease. Any
assignment or subletting without the prior written consent of Lessor shall be
void and constitute a breach of the Lease and shall, at the option of the
Lessor, terminate the Lease. No consent to any assignment, voluntarily or by
operation of law, of this Lease or any subletting of said Premises shall be
deemed to be a consent to any subsequent assignment or subletting.



25

--------------------------------------------------------------------------------




17.3    Permitted Transfers. Notwithstanding the prohibition on assignment in
Section 17.2 hereof, Lessee may assign all of its interest in this Lease or
sublet all of the Premises only by written instrument evidencing such assignment
or sublease to any Affiliate of Lessee or any Person who purchases or acquires
all or substantially all of the Tank Farm Assets of Lessee, or any successor to
Lessee by merger, consolidation or otherwise (each a “Permitted Transferee”),
provided that (a) Lessee shall promptly notify Lessor of any such Permitted
Transfer; (b) Lessee shall remain liable for the performance of all of the
obligations of Lessee hereunder; and (c) if Lessee no longer exists because of a
merger, consolidation, or acquisition, the surviving or acquiring entity shall
expressly assume in writing the obligations of Lessee hereunder. Additionally,
the Permitted Transferee shall assume all of Lessee's obligations and comply
with all of the terms and conditions of this Lease. Promptly after the effective
date of any permitted transfer hereunder, Lessee agrees to furnish Lessor with
copies of the instrument effecting any of the foregoing transfers and
documentation establishing Lessee's satisfaction of the requirements set forth
above applicable to any such assignment or sublet. The occurrence of a permitted
transfer hereunder shall not waive Lessor's rights as to any subsequent
assignment, subletting or other transfer of this Lease or any interest therein.
Any subsequent assignment, subletting or other transfer of this Lease or any
interest therein by a Permitted Transferee shall be subject to Lessor's prior
written consent (as hereinabove provided).
ARTICLE 18
QUIET ENJOYMENT
18.1    Lessor covenants and warrants that Lessee, upon paying the Rent reserved
hereunder and observing and performing all of the covenants, conditions and
provisions on Lessee’s part to be observed and performed hereunder, may
peaceably and quietly have, hold, occupy, use and enjoy, and shall have the
full, exclusive and unrestricted use and enjoyment of, all the Premises during
the Term for the Permitted Use and subject to the terms and conditions of this
Lease, and Lessor agrees to warrant and forever defend title to the Premises
(other than the Permitted Exceptions) against the claims of any and all persons
whomsoever lawfully claiming or to claim the same or any part thereof. Lessor’s
undertaking in the immediately preceding sentence is made solely for the benefit
of Lessee and not for the benefit of any title insurer, and any such title
insurer shall not be subrogated to the rights of Lessee hereunder.
ARTICLE 19
GENERAL PROVISIONS
19.1    Estoppel Certificates. Lessee and Lessor shall, at any time and from
time to time upon not less than 20 days prior written request from the other
party, execute, acknowledge and deliver to the other a statement in writing
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which Rent
and other charges are paid and (b) acknowledging that there are not, to the
executing party’s knowledge, any uncured defaults on the part of the other party
hereunder (or specifying such defaults, if any are claimed). Any such statement
may be conclusively relied upon by any prospective purchaser of the Premises or
the



26

--------------------------------------------------------------------------------




leasehold. Nothing in this Section 19.1 shall be construed to waive the
conditions elsewhere contained in this Lease applicable to assignment or
subletting of the Premises by Lessee.
19.2    Leasehold Mortgage. Lessee shall at all times and from time to time have
the right to encumber by mortgage, deed of trust, or security agreement (the
“Mortgage”) Lessee’s leasehold estate in the Premises, together with Lessee’s
rights and interests in all buildings, fixtures, equipment, and improvements
situated thereon, and all rents, issues, profits, revenues, and other income to
be derived by Lessee therefrom, to secure such loans from time to time made by
any Person to Lessee; provided, however, that such Mortgage shall in no event
encumber Lessor’s fee title or leasehold interest (as applicable) in the
Premises or Lessor’s interest under this Lease.
19.3    Subordination, Non-Disturbance and Attornment. Upon request of Lessor or
the holder of any Mortgage covering Lessor’s interest in the Premises (a
“Mortgagor”), Lessee will enter into a subordination, non-disturbance and
attornment agreement in a customary form reasonably acceptable to the Mortgagor,
Lessor and Lessee, evidencing that Lessee’s rights under this Lease are
subordinate to the lien of such Mortgage and to all advances made or thereafter
to be made upon the security thereof.
19.4    Conflict Between this Lease and the Omnibus Agreement. Notwithstanding
any provision to the contrary contained herein, for so long as the Omnibus
Agreement remains in full force and effect, to the extent of any conflict
between the terms of this Lease and the terms of the Omnibus Agreement, the
terms of the Omnibus Agreement shall govern and control. Further,
notwithstanding any waiver or agreement of either of the parties hereto
contained in this Lease, no such waiver or agreement shall affect or limit the
rights or remedies of such party under the Omnibus Agreement, or the obligations
and liabilities of the other parties to the Omnibus Agreement.
19.5    Notices. All notices, requests, demands and other communications
required or permitted to be given under this Lease shall be deemed to have been
duly given if in writing and delivered personally or sent via first class,
postage prepaid, registered or certified mail (return receipt requested), or by
overnight delivery service or facsimile transmission addressed as follows:
If to Lessor:
 
Valero Refining-Texas, L.P.
One Valero Way
San Antonio, Texas 78249
Attention: General Counsel
Facsimile: (210) 345-3214






27

--------------------------------------------------------------------------------




If to Lessee:
 
Valero Partners Corpus East, LLC
One Valero Way
San Antonio, Texas 78249
Attention: General Counsel
Facsimile: (210) 345-3214

Any party may change the address to which the communications are to be directed
to it by giving notice to the other in the manner provided in this Section 19.5.
Notice by mail shall be deemed to have been given and received on the third
calendar day after posting. Notice by overnight delivery service, facsimile
transmission or personal delivery shall be deemed given on the date of actual
delivery.
19.6    Mutual Cooperation; Further Assurances. Upon request by either party
from time to time during the Term, each party hereto agrees to execute and
deliver all such other and additional instruments, notices and other documents
and do all such other acts and things as may be necessary to carry out the
purposes of this Lease and to more fully assure the parties’ rights and
interests provided for hereunder. Lessor and Lessee each agree to cooperate with
the other on all matters relating to required permits and regulatory compliance
by either Lessee or Lessor in respect of the Premises so as to ensure continued
full operation of the Premises by Lessee pursuant to the terms of this Lease.
19.7    Recording. Upon the request of either Party, Lessor and Lessee shall
execute, acknowledge, deliver and record a “short form” memorandum of this Lease
in a form mutually acceptable to the Parties and sufficient to provide public
notice of the existence of this Lease. Promptly upon request by Lessor at any
time following the expiration or earlier termination of this Lease, however such
termination may be brought about, Lessee shall execute and deliver to Lessor an
instrument, in recordable form, evidencing the termination of this Lease and the
release by Lessee of all of Lessee’s right, title and interest in and to the
Premises existing under and by virtue of this Lease.
19.8    Force Majeure. In the event of Lessor or Lessee being rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Lease, other than to make payments due hereunder, it is agreed that on such
party’s giving notice and full particulars of such Force Majeure to the other
party as soon as practicable after the occurrence of the cause relied on, then
the obligations of the parties, so far as they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused
but for no longer period, and such cause shall, as far as possible, be remedied
with all reasonable dispatch. The term “Force Majeure” as employed herein means
any circumstances beyond the reasonable control of the contracting parties
experiencing such inability to perform, whether of the kind enumerated herein or
not, including but not limited to, acts of God, strikes, lockouts, or other
industrial disturbances, curtailments or shutdowns, acts of the public enemy,
sabotage, wars (whether or not an official declaration is made thereof),
blockades, insurrection, riots, epidemics, landslides, lightning, earthquakes,
fires, hurricanes, tornadoes, storms, floods, washouts, freezeoffs, civil
disturbances, explosions, breakage, accidents to machinery, equipment or lines
of pipe, repairs, maintenance, improvements, replacements or



28

--------------------------------------------------------------------------------




alterations to plants or lines of pipe, inability of either party to obtain
necessary machinery, materials or permits, or the act of any Governmental
Authority. It is understood and agreed that the settlement of strikes or
lockouts shall be entirely within the discretion of the party having the
difficulty, and that the above requirements that any force majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the discretion of the party having the difficulty.
19.9    Entire Agreement; Amendment. Subject to Section 19.4, this Lease,
including the exhibits attached hereto, constitutes the entire agreement and
understanding between the parties hereto with respect to the lease of the
Premises, and supersedes all prior and contemporaneous agreements and
undertakings of the parties, in connection herewith. This Lease may be modified
in writing only, signed by the parties to interest at the time of modification.
19.10    Binding Effect. Except as herein otherwise expressly provided, this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors, sublessees and assigns. Nothing in this
Section 19.10 shall be construed to waive the conditions elsewhere contained in
this Lease applicable to assignment or subletting of the Premises by Lessee.
19.11    Waivers. No waiver or waivers of any breach or default or any breaches
or defaults by either party of any term, condition or liability of or
performance by the other party of any duty or obligation hereunder shall be
deemed or construed to be a waiver or waivers of subsequent breaches or defaults
of any kind, character or description under any circumstance. The acceptance of
Rent hereunder by Lessor shall not be a waiver of any preceding breach by Lessee
of any provision hereof, other than the failure of Lessee to pay the particular
Rent so accepted, regardless of Lessor’s knowledge of such preceding breach at
the time of acceptance of such Rent.
19.12    No Partnership. The relationship between Lessor and Lessee at all times
shall remain solely that of landlord and tenant and shall not be deemed a
partnership or joint venture.
19.13    Choice of law. The provisions of this Lease shall be governed by and
construed in accordance with the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might require the application of laws of
another jurisdiction.
19.14    Waiver of Jury Trial. LESSEE AND LESSOR WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LESSOR AND LESSEE ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
19.15    Severability. The invalidity or unenforceability of any provision of
this Lease, as determined by a court of competent jurisdiction, shall in no way
affect the validity or enforceability of any other provision hereof.
19.16    Survival. All obligations of Lessor and Lessee that shall have accrued
under this Lease prior to the expiration or earlier termination hereof shall
survive such expiration or termination to the



29

--------------------------------------------------------------------------------




extent the same remain unsatisfied as of the expiration or earlier termination
of this Lease. Lessor and Lessee further expressly agree that all provisions of
this Lease which contemplate performance after the expiration or earlier
termination hereof shall survive such expiration or earlier termination of this
Lease.
19.17    Time of Essence. Time is of the essence in the performance of all
obligations falling due hereunder.
19.18    Captions. The headings to Articles, Sections and other subdivisions of
this Lease are inserted for convenience of reference only and will not affect
the meaning or interpretation of this Lease.
19.19    Schedules and Exhibits. All schedules and exhibits hereto which are
referred to herein are hereby made a part hereof and incorporated herein by such
reference.
19.20    Counterparts. This Lease may be executed in multiple originals and when
executed, all such counterparts shall constitute one document.
[Remainder of Page Intentionally Left Blank]



30

--------------------------------------------------------------------------------




The parties hereto have executed this Lease to be effective as of the Effective
Date.
LESSOR:


VALERO REFINING-TEXAS, L.P.
 
 
By:
Valero Tejas Company LLC
Its:
General Partner
 
 
 
 
By:
 /s/ R. Lane Riggs
Name:
R. Lane Riggs
Title:
Executive Vice President





LESSEE:


VALERO PARTNERS CORPUS EAST, LLC
 
 
 
 
By:
 /s/ Richard F. Lashway
Name:
Richard F. Lashway
Title:
President and Chief Operating Officer




Signature Page to Lease and Access Agreement (Corpus Christi East Terminal)

--------------------------------------------------------------------------------






EXHIBIT A
TANKS
Corpus East Tank
Ref #
Type
Shell Capacity (Barrels)
177TK014
Cone
12,076
177TK015
Cone
24,985
177TK017
Cone
14,592
177TK020
Cone
10,754
177TK021
Cone
10,737
177TK050
Cone
78,414
177TK051
Cone
55,271
177TK052
Cone
79,291
177TK053
Cone
79,957
177TK054
Cone
76,795
177TK055
Cone
91,940
177TK061
Cone
37,700
177TK062
Cone
37,700
177TK070
Cone
93,408
177TK071
Cone
60,521
177TK072
IFR
91,353
177TK073
IFR
95,434
177TK074
Cone
54,221
177TK077
Cone
8,106
177TK079
EFR
78,967
177TK080
Cone
55,953
177TK081
Cone
96,417
177TK082
EFR
79,798
177TK083
Cone
19,922
177TK084
EFR
98,027
177TK085
EFR
148,329
177TK088
EFR
120,146
177TK089
EFR
119,983
177TK090
EFR
119,005
177TK091
EFR
148,376


Exhibit A

--------------------------------------------------------------------------------




Corpus East Tank
Ref #
Type
Shell Capacity (Barrels)
177TK092
EFR
149,490
177TK093
EFR
148,833
177TK094
Cone
290,660
177TK095
Cone
292,817
177TK096
EFR
149,137
177TK097
EFR
298,240
177TK098
EFR
295,207
177TK099
EFR
296,047
177TK100
EFR
294,678
177TK102
IFR
6,140
177TK108
IFR
14,883
177TK110
EFR
148,920
177TK111
IFR
5,902
177TK112
IFR
6,060
177TK142
IFR
24,633
177TK146
IFR
24,470
177TK147
Cone
24,070
177TK152
IFR
24,754
177TK153
EFR
24,012
177TK201
IFR
78,130
177TK203
Cone
95,110
177TK204
Cone
95,521
177TK205
EFR
20,017
177TK206
IFR
54,841
177TK207
IFR
54,928
177TK208
Cone
53,378
177TK320
IFR
3,562
177TK321
IFR
3,563
177TK322
IFR
3,559
177TK323
IFR
3,553
177TK324
IFR
3,538
177TK326
IFR
3,537
177TK329
IFR
3,521
177TK330
EFR
29,906


Exhibit A

--------------------------------------------------------------------------------




Corpus East Tank
Ref #
Type
Shell Capacity (Barrels)
177TK331
IFR
30,127
177TK333
EFR
29,979
177TK334
EFR
29,557
177TK335
EFR
29,959
177TK336
EFR
29,884
177TK350
Cone
67,603
177TK351
Cone
67,262
177TK352
IFR
66,966
177TK353
Cone
66,939
177TK355
EFR
66,072
177TK356
EFR
66,063
177TK357
EFR
66,503
177TK358
EFR
66,690
177TK359
EFR
66,797
177TK360
EFR
66,229
177TK370
EFR
150,362
177TK371
EFR
150,032
 
TOTAL:
6,240,819




Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B


CORPUS CHRISTI EAST REFINERY


DESCRIPTION OF THE REFINERY SITE


PARCEL ONE:


Being a 31.123 acre tract of land, Identified as Tract 5, situated in the
Enrique Villareal Grant, Abstract No. 1, Nueces County, Texas as described in an
“Assignment and Conveyance”, dated February 28, 2003 from El Paso Merchant
Energy – Petroleum Company to Valero Refining – Texas, L.P., as filed under
Nueces County Clerk’s File No. 2003010682, Official Public Records of Real
Property, Nueces County, Texas.


The portion of the Premises on Parcel One as depicted on Exhibit C includes the
following
Tanks:


Corpus Tank #
Type
Shell Capacity (Barrels)
177TK320
IFR
3,562
177TK321
IFR
3,563
177TK322
IFR
3,559
177TK323
IFR
3,553
177TK324
IFR
3,538
177TK326
IFR
3,537
177TK329
IFR
3,521
177TK330
EFR
29,906
177TK331
IFR
30,127
177TK333
EFR
29,979
177TK334
EFR
29,557
177TK335
EFR
29,959
177TK336
EFR
29,884
177TK350
Cone
67,603
177TK351
Cone
67,262
177TK352
IFR
66,966
177TK353
Cone
66,939
177TK355
EFR
66,072
177TK356
EFR
66,063
177TK357
EFR
66,503
177TK358
EFR
66,690
177TK359
EFR
66,797


Exhibit B

--------------------------------------------------------------------------------




177TK360
EFR
66,229
177TK370
EFR
150,362
177TK371
EFR
150,032



PARCEL EIGHT:


Being a 81.974 acre tract of land, Identified as Tract 6, situated in the
Enrique Villareal Grant, Abstract No. 1, Nueces County, Texas as described in an
“Assignment and Conveyance”, dated February 28, 2003 from El Paso Merchant
Energy – Petroleum Company to Valero Refining – Texas, L.P., as filed under
Nueces County Clerk’s File No. 2003010682, Official Public Records of Real
Property, Nueces County, Texas.


The portion of the Premises on Parcel Eight as depicted on Exhibit C includes
the following
Tanks:


Corpus Tank #
Type
Shell Capacity (Barrels)
177TK093
EFR
148,833
177TK094
Cone
290,660
177TK095
Cone
292,817
177TK096
EFR
149,137
177TK097
EFR
298,240
177TK098
EFR
295,207
177TK099
EFR
296,047
177TK100
EFR
294,678
177TK110
EFR
148,920

--------------------------------------------------------------------------------

PARCEL TWENTY:


Being a 64.384 acre tract of land, Identified as Tract 1, situated in the
Enrique Villareal Grant, Abstract No. 1, Nueces County, Texas as described in an
“Assignment and Conveyance”, dated February 28, 2003 from El Paso Merchant
Energy – Petroleum Company to Valero Refining – Texas, L.P., as filed under
Nueces County Clerk’s File No. 2003010682, Official Public Records of Real
Property, Nueces County, Texas.


The portion of the Premises on Parcel Twenty as depicted on Exhibit C includes
the following
Tanks:


Corpus Tank #
Type
Shell Capacity (Barrels)
177TK014
Cone
12,076
177TK015
Cone
24,985
177TK017
Cone
14,592
177TK020
Cone
10,754


Exhibit B

--------------------------------------------------------------------------------




177TK021
Cone
10,737
177TK050
Cone
78,414
177TK051
Cone
55,271
177TK052
Cone
79,291
177TK053
Cone
79,957
177TK054
Cone
76,795
177TK055
Cone
91,940
177TK061
Cone
37,700
177TK062
Cone
37,700
177TK070
Cone
93,408
177TK071
Cone
60,521
177TK072
IFR
91,353
177TK073
IFR
95,434
177TK074
Cone
54,221
177TK077
Cone
8,106
177TK079
EFR
78,967
177TK080
Cone
55,953
177TK081
Cone
96,417
177TK082
EFR
79,798
177TK083
Cone
19,922
177TK084
EFR
98,027
177TK085
EFR
148,329
177TK088
EFR
120,146
177TK089
EFR
119,983
177TK090
EFR
119,005
177TK091
EFR
148,376
177TK092
EFR
149,490
177TK205
EFR
20,017

--------------------------------------------------------------------------------

PARCEL NINETEEN:


Being a 46.437 acre tract of land, Identified as Tract 2, situated in the
Enrique Villareal Grant, Abstract No. 1, Nueces County, Texas as described in an
“Assignment and Conveyance”, dated February 28, 2003 from El Paso Merchant
Energy – Petroleum Company to Valero Refining – Texas, L.P., as filed under
Nueces County Clerk’s File No. 2003010682, Official Public Records of Real
Property, Nueces County, Texas.



Exhibit B

--------------------------------------------------------------------------------




The portion of the Premises on Parcel Nineteen as depicted on Exhibit C includes
the following
Tanks:


Corpus Tank #
Type
Shell Capacity (Barrels)
177TK102
IFR
6,140
177TK108
IFR
14,883
177TK111
IFR
5,902
177TK112
IFR
6,060
177TK142
IFR
24,633
177TK146
IFR
24,470
177TK147
Cone
24,070
Corpus Tank #
Type
Shell Capacity (Barrels)
177TK152
IFR
24,754
177TK153
EFR
24,012
177TK201
IFR
78,130
177TK203
Cone
95,110
177TK204
Cone
95,521
177TK206
IFR
54,841
177TK207
IFR
54,928
177TK208
Cone
53,378






Exhibit B

--------------------------------------------------------------------------------




EXHIBIT C
DEPICTION OF THE PREMISES



Exhibit C

--------------------------------------------------------------------------------




EXHIBIT D
LESSOR SERVICES
Lessor will supply the Lessor Services listed on this Exhibit D to Lessee with
respect to Lessee’s ownership, operation and maintenance of the Tank Farm
Assets, together with such additional services and/or Refinery Facilities as the
Parties may agree from time to time.
•
Utilities All utilities (including gas, water, steam, industrial gases,
electricity and telephone) will be furnished by Lessor for Lessee’s operation of
the Tank Farm Assets consistent with past practice. If Lessee’s electrical load
or use of other utilities at the Tank Farm Assets increases above historical
rates, Lessor will only be required to supply the increased load to the extent
Lessor’s existing utility infrastructure is capable of doing so without
detriment to the safe and reliable operation of the Refinery. Lessee shall
reimburse Lessor for all utilities consumed at the Tank Farm Assets, calculated
in a manner mutually reasonably agreed to by the parties, at the same rates that
Lessor is required to pay its provider, plus any taxes and other applicable fees
(but without any markup by Lessor). If Lessor’s actual cost of providing
electricity materially changes or Lessee’s use of electricity materially
changes, Lessor or Lessee may request an adjustment to the Rent by an
appropriate amount, and the other party will not unreasonably refuse to grant
such adjustment. Lessee agrees to reasonably cooperate with Lessor, if requested
by Lessor or required by Applicable Law or the rules of the utility provider, to
cause all electricity used at the Tank Farm Assets to be separately metered or
sub-metered at Lessee's sole cost and expense.



•
Wastewater Processing To the extent allowed by Applicable Law, all waste water
treatment will be supplied to Lessee by Lessor from existing Refinery Site
sources. This treatment pertains to dock and sump materials generated during the
normal course of operations and includes sump generated waste materials. The
Parties acknowledge that Governmental Authorities may impose pre-treatment
standards on any waste waters Lessee releases to Lessor for processing. If such
pre‑treatment standards are imposed, Lessor shall be responsible for ensuring
that the relevant Lessee personnel are adequately trained to comply with such
standards and for submitting any related and required reports with the
applicable Governmental Authority. Lessee will supply field data to Lessor to
fulfill any such reposting requirements.



•
Fire and Emergency Protection Lessor will provide response support in the event
of an emergency. Lessor will maintain the existing tank farm fire water and
emergency response system and any necessary improvements will be made by Lessor.
As further provided below, Lessor does not make, and hereby expressly disclaims,
any and all representations or warranties (whether express, implied or
statutory) as to the delivery pressure or volume of firewater that may be
available to the Tank Farm Assets, or as to any other aspects of any firewater
services provided hereunder, and Lessee acknowledges that there may be times
when the firewater service to the Tank Farm Assets is interrupted or
unavailable. Lessee agrees that Lessor shall have access to the Tank Farm Assets
to operate, repair, inspect and maintain portions of the Refinery firewater
system located therein.



•
Groundwater Monitoring. Lessor currently operates any existing groundwater
monitoring and remedial systems and will retain the obligation to maintain the
existing systems until such time as the applicable Governmental Authority grants
closure or Lessee and Lessor mutually agree that further operation is not
necessary. As set forth in the Omnibus Agreement, in the event that Lessee has a
Release following the Effective Date of this Lease and the Release has a
material adverse impact on the existing remedial system or triggers new remedial
obligations, Lessee shall reimburse Lessor for the additional costs incurred as
a result of the Release.



•
Solid/Hazardous Waste Processing. Lessor shall provide solid/hazardous waste
processing consistent with Applicable Law.


Exhibit D

--------------------------------------------------------------------------------




•
LDAR Monitoring and Reporting. Lessor will provide to Lessee services necessary
to perform leak detection, monitoring and reporting on all Tank Farm Assets
within the Refinery Site as required by Applicable Law and any applicable
consent decree. Lessor’s and Lessee’s employees will be included in the Refinery
LDAR training program, which training program shall comply with the Clean Air
Act and any applicable consent decree. Lessor will provide data to Lessee on all
LDAR surveillance activities.



•
Security. Lessor shall provide routine security patrols, general monitoring and
surveillance, provided however Lessor be responsible for the loss of or damage
to the Tank Farm Assets and Improvements.



•
IT/Controls Infrastructure. Lessee will be entitled to access and use all
necessary IT/Controls infrastructures for the operation of the Tank Farm Assets.
Lessor shall maintain all IT/Controls infrastructures.



•
Laydown Areas/Storage for Spares. Lessor will provide laydown areas and storage
for spares on an as-needed basis.



•
Landscape Maintenance. Lessor will provide or cause to be provided landscape
maintenance services to the Premises.



•
Janitorial Services. Lessor will provide or cause to be provided janitorial
services to the Premises.



•
Non-hazardous Waste Handling and Collection. Lessor will provide or cause to be
provided non-hazardous waste handling and collection services to the Premises,
including vacuum truck services other than for tank dewatering purposes.



•
Thermal Oxidizer. Lessor will provide or cause to be provided thermal oxidizer
services to the Premises.




Exhibit D